Citation Nr: 0032196	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for aching and swelling 
of the joints, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a tumor of the 
groin, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a rash on the right 
hand, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for osteoarthritis of 
the left wrist with ganglion cyst.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, to include major depression.

7.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in April 1996 and December 1996.


REMAND

After a review of the evidence, the Board is of the opinion 
that new VA examination would be probative to the issues 
present.  The most recent pertinent VA compensation and 
pension examinations include 1996 VA joints and April 1999 
pyschiatric examinations .  Neither examination expresses an 
opinion as to the etiology of the claimed disorders.  An 
opinion as to the etiology and onset of the veteran's claimed 
disabilities would be probative in addressing the issues 
presented. 

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his swelling 
of the joints, tumor of the groin area, 
right hand rash, shortness of breath, 
osteoarthritis of the left wrist with 
ganglion cyst, major depression, and 
hypertension since July 1998.  After 
securing the necessary release, the RO 
should obtain these records.

2.  Following completion of the above, 
the RO should schedule the veteran for an 
examination by an appropriate medical 
expert in order to determine the etiology 
of the veteran's swelling of the joints, 
tumor of the groin area, right hand rash, 
shortness of breath, osteoarthritis of 
the left wrist with ganglion cyst, major 
depression, and hypertension.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should indicate on the 
examination report whether or not he or 
she reviewed the claims folder prior to 
the examination.  

a)  The examiner should indicate 
whether the veteran's reported 
swelling of the joints, tumor of the 
groin area, right hand rash, 
shortness of breath, osteoarthritis 
of the left wrist with ganglion 
cyst, major depression, and 
hypertension are objectively shown.

b)  The examiner should be requested 
to express an opinion as to whether 
the veteran's complaints swelling of 
the joints, tumor of the groin area, 
right hand rash, shortness of 
breath, osteoarthritis of the left 
wrist with ganglion cyst, major 
depression, and hypertension are due 
to an undiagnosed illness or to a 
clinically diagnosed disorder.

c)  If the veteran's complaints of 
swelling of the joints, tumor of the 
groin area, right hand rash, 
shortness of breath, osteoarthritis 
of the left wrist with ganglion 
cyst, major depression, and 
hypertension are due to a clinically 
diagnosed disorder, the examiner 
should express an opinion as to 
whether it is as likely as not that 
each disorder had its origin in 
service.  

d)  The examiner should provide 
complete rationale for all 
conclusions reached.

3. The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  The Court has held that, if the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Additionally, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





